t c no united_states tax_court gregory t and kim d benz petitioners v commissioner of internal revenue respondent docket no filed date in p-w elected to receive a series of substantially_equal_periodic_payments from her individual_retirement_account ira that qualified for a statutory exception to the 10-percent additional tax imposed on early distributions pursuant to sec_72 sec_72 i r c provides that an employee who modifies a series of periodic_payments within the first years other than by reason of the employee’s death or disability is liable for the 10-percent additional tax in p-w received distributions from her ira for higher education expenses pursuant to sec_72 i r c in addition to the elected periodic_payment that qualified for a statutory exception to the percent additional tax r determined that p-w no longer qualifies for the periodic_payment exception for because the distribution for higher education expenses is an impermissible modification of her election to receive a series of substantially_equal_periodic_payments held a distribution for higher education expenses is not a modification of p-w’s election to receive a series of substantially_equal_periodic_payments howard s levy for petitioners richard j hassebrock for respondent opinion goeke judge respondent determined a federal_income_tax deficiency of dollar_figure for the deficiency results from the imposition of the 10-percent additional tax under sec_72 on early distributions from an individual_retirement_account ira the sole issue for decision is whether a distribution for qualified_higher_education_expenses is an impermissible modification of a series of substantially_equal_periodic_payments we hold that a distribution for qualified_higher_education_expenses is not a modification of a series of substantially_equal_periodic_payments background this case was submitted to the court fully stipulated pursuant to rule the stipulation of facts and the attached 1unless otherwise indicated all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure exhibits are incorporated herein by this reference petitioners resided in ohio at the time the petition was filed while employed by proctor gamble petitioner wife maintained an ira in date after separating from her employment with proctor gamble petitioner wife made an election to receive distributions from her ira in a series of substantially_equal_periodic_payments this election included an annual fixed distribution of dollar_figure to be made on january each year for a period based on petitioner wife’s life expectancy on or before date petitioner wife received a dollar_figure distribution from her ira in accordance with her election to receive a series of substantially_equal_periodic_payments during petitioner wife received two additional distributions from the ira a dollar_figure distribution in date and a dollar_figure distribution in date petitioner wife had not attained age when she received these additional distributions petitioner wife used the dollar_figure and dollar_figure distributions for qualified_higher_education_expenses as defined in sec_72 relating to her son’s college expenses for petitioners spent dollar_figure in qualified_higher_education_expenses for their son petitioners timely filed form_1040 u s individual_income_tax_return for reporting the dollar_figure in distributions from petitioner wife’s ira during petitioners did not report the 10-percent additional tax for an early withdrawal from an ira pursuant to sec_72 with respect to any portion of the distributions petitioners attached form_5329 additional taxes on qualified_plans including iras and other tax-favored accounts to their return and reported that the withdrawals were not subject_to any additional tax under sec_72 on date respondent issued a notice_of_deficiency to petitioners for determining a federal_income_tax deficiency of dollar_figure respondent determined that dollar_figure of the dollar_figure distributed from petitioner wife’s ira was subject_to the 10-percent additional tax imposed by sec_72 on early distributions respondent determined that the exception for qualified_higher_education_expenses under sec_72 applied to the remaining dollar_figure discussion in general amounts distributed from an ira are includable in gross_income as provided in sec_72 sec_408 sec_72 provides for a 10-percent additional tax on early distributions from qualified_retirement_plans unless the distribution falls within a statutory exception sec_72 and sec_72 provides an exception from the 10-percent additional tax for distributions that are part of a series of substantially_equal_periodic_payments not less frequently than annually made for the life or life expectancy of the employee or the joint lives or joint life expectancies of such employee and his designated_beneficiary if the series of substantially_equal_periodic_payments is modified within years of the date of the first distribution other than by reason of death or disability then the 10-percent additional tax will be imposed retroactively on prior distributions made before the taxpayer attains age referred to as the recapture_tax plus interest sec_72 the recapture_tax also applies when a modification occurs after the initial 5-year period but before the employee has attained age sec_72 independent from the equal periodic_payment exception sec_72 provides an exception from the 10-percent additional tax for distributions for qualified_higher_education_expenses sec_72 provides distributions from individual retirement plans for higher education expenses --distributions to an individual from an individual_retirement_plan to the extent such distributions do not exceed the qualified_higher_education_expenses as defined in paragraph of the taxpayer for the taxable_year distributions shall not be taken into account under the preceding sentence if such distributions are described in 2the internal_revenue_service has provided three examples of methods to determine a series of substantially_equal_periodic_payments for purposes of sec_72 see notice_89_25 q a-12 1989_1_cb_662 modified by revrul_2002_62 sec_2 2002_2_cb_710 revrul_2002_62 sec_2 e c b pincite provides specific instances that would cause a modification to occur they focus on tax-free additions to or distributions from the account and are not applicable here subparagraph a c or d or to the extent paragraph does not apply to such distributions by reason of subparagraph b by specifically creating an exception for distributions used for higher education expenses congress recognized it is appropriate and important to allow individuals to withdraw amounts from their iras for purposes of paying higher education expenses without incurring an additional 10-percent early withdrawal tax h rept pincite vol c b distributions for qualified_higher_education_expenses serve one of numerous purposes congress identified as deserving special treatment those purposes include paying a tax levy paying for medical_care paying for health insurance during periods of unemployment and purchasing a first home sec_72 b c d and f petitioner wife’s two additional distributions for qualified_higher_education_expenses were made within years of the first annual periodic_payment and before petitioner wife had attained age respondent maintains that the two additional distributions constitute an impermissible modification to the periodic_payment election under sec_72 according to respondent the substantially equal periodic_payment exception is no longer effective for the distribution respondent concedes that dollar_figure of the total distributions satisfied the exception for qualified_higher_education_expenses under sec_72 and is not subject_to the 10-percent additional tax the sole issue for decision is whether a distribution that qualifies for a statutory exception to the 10-percent additional tax under sec_72 constitutes a modification of a series of substantially_equal_periodic_payments triggering the recapture_tax under sec_72 respondent argues that an employee who elects a series of substantially_equal_periodic_payments is not allowed any further distributions within the first years of the election irrespective of whether the distribution would qualify for another statutory exception to the sec_72 tax unless the employee dies or becomes disabled petitioners argue that a distribution used for a purpose that qualifies for a statutory exception is not a modification of a series of substantially_equal_periodic_payments that triggers the recapture_tax under sec_72 in 111_tc_250 the court held that an additional distribution that did not qualify for a statutory exception was an impermissible modification to a series of substantially_equal_periodic_payments in arnold we stated in order to avoid the sec_72 tax petitioners must show that the date distribution falls within one of the exceptions provided under sec_72 they have not done so id pincite today we also recognize that distributions under sec_72 enacted in and after the year in issue in arnold do not trigger the sec_72 additional tax where the taxpayer receives the distribution within years after the taxpayer begins receiving distributions under a series of substantially_equal_periodic_payments the last sentence of sec_72 recognizes that an employee may qualify for more than one statutory exception to the 10-percent additional tax it provides that the amount of distributions attributable to higher education expenses does not take into account distributions described in subparagraph a b c or d sec_72 if a distribution qualifies for more than one statutory exception the employee is exempt from the 10-percent additional tax on the basis of the applicable exception under subparagraph a b c or d and need only rely on the higher education expense exception for the additional_amount of the distribution subparagraph a includes the periodic_payments exception similar language is included in subparagraphs b relating to distributions for medical_expenses and f relating to distributions for first home purchases sec_72 and f a modification occurs for purposes of sec_72 when the method of determining the periodic_payments changes to a method that no longer qualifies for the exception the legislative_history explains the 5-year prohibition of modifications to a series of substantially_equal_periodic_payments as follows if distributions to an individual are not subject_to the tax because of application of the substantially equal payment exception the tax will nevertheless be imposed if the individual changes the distribution method prior to age to a method which does not qualify for the exception for example if at age a participant begins receiving payments under a distribution method which provides for substantially equal payments over the individual's life expectancy and at age the individual elects to receive the remaining benefits in a lump sum the additional tax will apply to the lump sum and to amounts previously distributed in addition the recapture_tax will apply if an individual does not receive payments under a method that qualifies for the exception for at least years even if the method of distribution is modified after the individual attains age thus for example if an individual begins receiving payments in substantially equal installments at age and alters the distribution method to a form that does not qualify for the exception prior to attainment of age the additional tax will be imposed on amounts distributed prior to age as if the exception had not applied h conf rept vol ii at ii-457 1986_3_cb_1 emphasis added the method of calculating petitioner wife’s annual periodic_payments will not change as a result of the additional distributions for higher education expenses congress enacted the recapture_tax under sec_72 to apply to prior distributions received under a series of periodic_payments where the employee fails to adhere to the payment schedule elected for at least years there is no indication that congress intended to disallow all additional distributions within the first years of the election to receive periodic_payments the legislative purpose of the 10-percent additional tax under sec_72 is that premature distributions from iras frustrate the intention of saving for retirement and sec_72 discourages this from happening 106_tc_337 citing s rept pincite c b supp this legislative purpose is not frustrated where an employee receives distributions for more than one of the purposes that congress has recognized as deserving special treatment we hold that a distribution that satisfies the statutory exception for higher education expenses is not a modification of a series of substantially_equal_periodic_payments because we find that a distribution for higher education expenses is not a modification the 5-year rule prohibiting modifications except in the case of death or disability is not violated to reflect the foregoing decision will be entered for petitioners
